Thornton. J.
The option in plaintiff to buy the land under the lease, or cropping contract, entered into by the plaintiff and defendant, bearing date the seventh day of December, 1885, continued for two years from the first day of October, 1886. It makes no difference that it was not inserted in the second lease. *328It was left out of the second lease hy agreement, as something unnecessary. The defendant had a right to change the purchase price during the execution of the lease, provided it did so prior to the 1st of October of each year. It never did change this price. It therefore remained as in the first contract. The plaintiff exorcised and gave notice of his intention to purchase, under the option clause above mentioned, on the 3d of September, 1887, and then offered to pay the installment of the purchase-money then due, viz., one fourth of it, and interest on the portion not then due, and offered to comply in all respects with his contract. The defendant refused to receive the money, and repudiated its contracts with the plaintiff. We think that the judgment is correct, and in accordance with the principles of law, and should be affirmed.
The statements of the secretary of the defendant corporation made to plaintiff were properly admitted. It is evident that the conduct of the whole business was left by the company to him; that he was fully authorized to act, and did act, for the company in its dealing Avith plaintiff, and others in the like situation, in regard to the business connected Avith the leasing and disposition of its lands. The determination of this action by the court below is in accordance with well-settled legal principles. The record shows no error.
Judgment affirmed,
Sharpstein, J., and McFarland, J., concurred.
Hearing in Bank denied.